Citation Nr: 1417679	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, status post total knee replacement. 

2.  Entitlement to service connection for a left knee disorder, status post total knee replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1968 with subsequent service in the Maryland and California Army National Guard and Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma. 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in March 2013; transcripts of that hearing have been associated with the Veteran's Virtaul VA paperless claims file.  

The Veteran has recently sent additional evidence to the Board comprised of his request pertaining to military records dated in December 2012, a February 2013 response from the Processing Section Chief indicating that they were unable to locate additional records, and a February 2013 letter from the U.S. Army Human Resources Command Army Personnel and Records Division indicating that morning reports for 1967 from 519 MI BN and 525 MI GROUP produced negative results, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Following its review of the record, the Board has determined that further development of the record is required before the Board decides the Veteran's claim.

The Veteran claims that he initially injured his knees on April 15, 1967.  During his March 2013 hearing, he testified that a homemade grenade exploded injuring his knees.  He said that the doctor told him that he had compressed knees.  He reportedly was issued two crutches, a bottle of "APC's" (aspirin, phenacetin, caffeine), and light duty for two weeks.  He was told to keep his knees on ice for swelling.  Two to three weeks later, he returned to the hospital and fluid was withdrawn from under his kneecaps.  See March 2013 video conference hearing transcript. 

The Veteran also indicated that his treating physician told him that his knee condition was from something that happened to him in his "early twenties."  See March 2013 video conference hearing transcript.  In support of his claim, in April 2013, the Veteran submitted correspondence from Dr. S.D.S. noting the Veteran's reported history of being injured after jumping out of a truck in Vietnam.  Dr. S.D.S. reported that this injury would explain the Veteran's degenerative changes.  Dr. S.D.S. stated that it was impossible to tell exactly when the injury occurred; however, the Veteran's history was consistent with his claim.  His degenerative changes were chronic in nature and occurred many years ago.  Dr. S.D.S. added that the Veteran reported several injuries he sustained that required medical intervention in Vietnam, which was consistent with his claim that his injury occurred in his "early 20's."  

A treatment record from Texoma Cardiovascular Surgeons dated in May 2011 noted a history of shrapnel removal of the bilateral posterior knees in 1966.  

The Veteran also indicated that between 1971 and 1985, he went to several parachute training schools and had approximately 285 jumps.  He believed that he had injured his knees on some of the jumps, but did not report it at the time.  See March 2013 video conference hearing transcript and May 2010 email correspondence.   He also went to several schools that required a lot of running; however, he just took APC's and lived through the pain.  See May 2010 email correspondence.  

Service treatment records do not reflect any knee pathology.  Several physical examinations done for Reserves and National Guard service reflect normal knees.  (November 1972, August 1977 and January 1982).  Reports of Medial History reflect that the Veteran denied having or having had "trick" or locked knee, arthritis, or bone or joint trouble (August 1970, November 1972, May 1974, November 1976, August 1977, January 1982).  The Veteran testified that he worked for the National Guard and Reserves after service and had medical insurance but did not seek treatment for his knees.  

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. § 3.159 (2013).  Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension examination for his knees.  There remains some question as to whether the Veteran's current bilateral knee disabilities are attributable to an event or injury during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim for service connection. 

On his March 2010 Formal Application, the Veteran reported that early in 2007, he started to have knee problems and was placed on a reduced knee joint impact program by his physician.  AS such treatment records are relevant tot eh Veteran's claim they should be obtained and associated with the claims file.  Also, June 2009 treatment records from Dr. S.D.S. noted that the Veteran had fluid aspirated from his knees on several occasions.  However, such treatment records have not been associated with the claims file.  

In May 2010 email, the Veteran reported that he did not seek medical attention regarding his knees while he was in the Maryland and California National Guard and that the only documentation regarding a knee injury was on April 15, 1967.  In December 2012, he requested military records, specifically "Army Morning Reports 15, 16, 17 of April 1967, 185 MI Co (II), 519 MI Bn, 525 MI Grp, Saigon VietNam."  In a February 2013 response from the US Army Human Resource Command Army Personnel and Records Division, responded that the original medical record needed to answer the Veteran's inquiry was not in their files and that the medical record was with the Department of Veterans Affairs (VA).  While the US Army Human Resource Command Army Personnel and Records Division did send a copy of some morning reports, the Veteran clarified during his hearing that part of the morning reports that were sent to him were not relevant.  It does not appear that the AOJ attempted to obtain the relevant morning reports or the emergency room treatment records from the Third Field Hospital in Saigon, Vietnam where he was dropped off for treatment after the incident. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for development to secure Army Morning Reports dated the 15th, 16th, and 17th of April 1967, from the 185 MI Co (II), 519 MI BN, 525 MI Grp, Saigon Vietnam regarding his knee injury as a result of an exploding homemade handheld grenade inside of a truck that was carrying him while he was in Vietnam.  The AOJ should also arrange for exhaustive development regarding emergency room treatment records at the Third Field Hospital in Saigon, Vietnam related to the incident.  Written documentation of any further development action in this regard, or of any determination that further attempts to obtain the records would be futile should be placed in the claims file.  The Veteran should be notified of the inability to obtain the records.

2.  The AOJ should secure for the record copies pertinent VA treatment records since June 2012.  

3. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any disabilities found in the right and left knees.  The Veteran's claims file (including electronic records from his virtual claims file) and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  

For each knee disability identified, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater probability) had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the described knee injury on April 15, 1967 and parachute jumps while he was with the Maryland or California National Guard.  

The examiner must explain the rationale for all opinions offered with consideration of the Veteran's reported history and opinions from Dr. S.D.S.  For purposes of the examination, the Board finds the claim of knee injury in April 1967 and trauma to the knees in service credible, but does not find credible evidence of continuity of symptoms in view of the normal Reserve and National Guard examinations and the Veteran's Reports of Medial History in the 1970s and 1980s when he denied ever having knee problems.  

5. The AOJ should then readjudicate the matters on appeal.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



